The present application is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF CLAIM SET 1 
This replies to claim set 1 of 5/28/21. Filing date: 5/28/2021
Claims 1-20 are reviewed below.  

				CLAIM REJECTIONS - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-20 is/are directed to one or more abstract idea(s).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the abstract idea(s).  
Exemplary Claim 1 (similar to 11, 20)

19. [A non-transitory storage medium storing a program to cause a computer to execute:]	
[Wingdings font/0xA2] detecting information to indicate a start of use of digital content by a user
[Wingdings font/0xA2] acquiring information to indicate a period of use of the digital content
[Wingdings font/0xA2] determining a necessity of providing food and beverages to the user based on the information to indicate a period of use
[Generic element]
+
Certain Methods Of Organizing Human Behavior

				
Alice
clearinghouse
computer implemented
Bilski
hedge
computer implemented
Ultramercial
advertising on Internet
computer implemented
Here
Targeted marketing
computer implemented 

Step 1
The claims fall within one of the four 101 statutory categories. 
Step 2a
Prong 1
In light of the 7 January 2019 Patent Eligibility Guidance(PEG), the claims steps set forth Certain Methods for Organizing Human Activity like
fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The independent claims implement the abstract idea by generic computer, generic storage, generic storage, processor. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to an abstract idea with additional generic computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation.  The claims in ordered combination are just the abstract idea implemented on a computer, the ordered combination spelling out how to computer implement it, Enfish.  
Prong 2
Prong 1 answered “YES”, the next question in Prong 2 is whether there is an integrated practical application. This judicial exception is not integrated into a practical application. In particular, the claim recites generic additional elements to perform the claim steps. The elements are recited at a high-level of generality (e.g. generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application for lack of any meaningful limits on practicing the abstract idea. Applicant uses steps that can be done in the mind followed by extra-solution activity (output). 
The steps are computer-implemented, but one could do the calculations with pen and paper, abacus, slide-rule etc. and simply speak or display. The additional elements present only a particular technological environment.
The additional elements are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment. The limitations (those beyond the abstract idea) do not improve the technical field that the abstract idea limitations invoke. Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers" (citing Bilski 561 US at 610). 
Dependent claims see MPEP 2106.05d
CLAIM 2-10 11-18 20 are the idea. They are ordering food while user is doing to something else (viewing content), the something else can be a video game or web browsing, and doing the same based on data gathering, a threshold and predetermined period of time.
Step 2b
Viewed as a whole, the claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
The additional element(s) or combination of elements in the claim(s) other than the abstract idea amount(s) generic elements, MPEP 2016.05(d). 
The claim limitations alone or in ordered combination do not improve upon the technical field to which the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of any device itself. 
The additional elements alone or in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond generic linking use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are generic activities previously known to the industry. Moreover, these generic limitations do not lead to an integrated practical application because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to an integrated practical application.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  
Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  
Moreover, mere recitation of a machine or medium in the preamble does not make a claim statutory under 35 U.S.C. 101, as seen in the Board of Patent Appeals Informative Opinion Ex Parte Langemyr (Appeal 2008-1495).  Moreover, mere mention of a piece of a computer or processing device does not confer patentability. Alice Corporation Pty. Ltd. v CLS Bank International ("Alice Corp") 573 US __ (2014). Incorporating the two-step test espoused in its recent decision in Mayo v. Prometheus 566 U.S. ___ (2012), the Court describes a first inquiry as to whether the claims at issue are directed to a patent-ineligible concept. If so, the Court requires a second inquiry as to whether the elements, individually or in combination, “transform” the nature of the claims into a patent-eligible invention. The Court described this second step as a search for an inventive concept, “i.e., an element or combination sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.”  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic elements that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea. The additional element merely instruct that the execution of the abreact idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, medium do something to improved hardware functionality.
The further elements of the claims are merely directed to further abstract ideas and in ordered combination pose a list of abstract ideas, and invoke merely as a tool what is generic. There is no improvement in these items, but rather they are invoked as a tool to solve a business problem (targeted marketing), not a technical problem.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic computer processors and software that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation. The additional element merely instruct that the execution of the abstract idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, storage do something nongeneric such that Applicant has improved computer functionality. Applicant presents an idea for which computers are invoked as a tool. 
In an effort to find some inventive concept, one can look to Applicant's own words  Applicant’s Spec ¶ 1. This fundamental concept of subtracting systematic error is a math concept now applied to data with marketing data labels for organizing human activity followed by display (signaling). 
Here, the claims neither improve the technological infrastructure nor provide particular solutions to challenges. Rather, in ordered combination the claim limitations spell out the steps of calculating a number using generic technology Spec ¶ 158-169. 
In addition to these indisputably generic features, Applicant did not invent any of those features, and the claims do not recite them in a manner that produces a result that overrides the generic use of these known features. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258 (Fed. Cir. 2014). When viewed as an ordered combination, the proposed claims recite no more than the sort of “perfectly” generic computer components employed in a customary manner that we have held insufficient to transform the abstract idea into a patent-eligible invention. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016). We must thus conclude that the claims fail step two as well. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first ¶ of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first ¶, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims dependent on rejected claims and are accordingly rejected.
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. See MPEP § 2161.01(I). 
Exemplary claim 
19. A non-transitory storage medium storing a program to cause a computer to execute:
[Wingdings font/0xA2] detecting information to indicate a start of use of digital content by a user
[Wingdings font/0xA2] acquiring information to indicate a period of use of the digital content
[Wingdings font/0xA2] determining a necessity of providing food and beverages to the user based on the information to indicate a period of use

When looking to the specification for an explanation of the steps taken, the Applicant appears only to disclose broad generic descriptions that describe the intended results of the claim limitations.  The specification provides that the system functions are performed by software but the disclosure does not provide the programmable instructions or algorithm used by the system processor to achieve the functions. Applicant’s claims are rejected because the specification fails the written description requirement to show possession of the claimed invention. The specification does not disclose the computer and algorithm used in sufficient detail to demonstrate that the inventor possessed the invention or provide details sufficient for a person of ordinary skill in the art to program a general purpose computer to perform the claimed limitations or to reasonably conclude that the inventor is in possession of methods to perform the claimed functions. For more information regarding the written description requirement, see MPEP §2161.01(I).
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed (see MPEP § 2161.01). Here Applicant's claims are directed to generic claims constrained only by the broad steps of the independent claims.  When looking to the specification for an explanation of the steps taken to achieve the claimed determinations, the Applicant appears only to disclose broad generic descriptions and black box diagrams that describe the intended results of the determinations. The generic limitations recited in the claims encompass both disclosed examples and all known methods of performing these functions in the prior art. The claims are rejected because the original disclosure does not support every possible species of the claimed genus. Claims dependent on rejected claims and are accordingly rejected.
For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into both the sufficiency of the disclosed hardware as well as the disclosed software due to the interrelationship and interdependence of computer hardware and software. In order for the written description requirement to be satisfied, the specification must disclose the specific type of microcomputer used in the claimed invention as well as the necessary steps for implementing the claimed function. Further the disclosure must provide sufficient detail such that one skilled in the art would know how to program the microprocessor to perform the necessary steps described in the specification. See MPEP §2161.01- §2163.07(b). The Applicant merely presents broad steps and generic descriptions to achieve the results. Applicant’s claims are rejected because the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate that the inventor possessed the invention or provides details sufficient for a person of ordinary skill in the art to program a general purpose computer to perform the claimed limitations. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b). Claims dependent on rejected claims and are accordingly rejected.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for obviousness rejections in this Office Action:
a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made

Entire reference is cited, with incorporated references
MPEP 2123: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for ALL they contain.” In re Heck, 699 F.2d 1331 (Fed. Cir. 1983) A reference may be relied upon for ALL that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). 

Claim 1-20 rejected under 35 USC 103 over Morehead US 20140136322  in view of Xiong US20150088671

CLAIM 1 10 19
[Wingdings font/0xA2] detecting, by an information processing apparatus, information to indicate a start of use of digital content by a user
Morehead US 20140136322 at least 
(Morehead at least ¶ 21-25 28-30 34)

NOT EXPLICIT in Morehead is period of content
[Wingdings font/0xA2] acquiring, by the information processing apparatus, information to indicate a period of use of the digital content
[Wingdings font/0xA2] determining, by the information processing apparatus, a necessity of providing food and beverages to the user (Morehead at least ¶ 21-25 28-30 34) based on the information to indicate a period of use
Xiong provides entertainment as a function of wait time for food delivery (obviously the flip side of Morehead and the claim, period of content use), Xiong at least ¶ 14. In both, time for content and time to eat are synched. It would have been obvious to combine Morehead and Xiong with the predictable result of deliver food to viewer based on period of use.

CLAIM 2 11
2. The information processing method according to claim 1, further comprising
[Wingdings font/0xA2] notifying, by the information processing apparatus, the information processing apparatus notifies the user information to indicate food and beverages that may be ordered in a case where it is determined that providing food and beverages to the user is necessary
(Morehead at least ¶ 21-25 28-30 34)

CLAIM 3 12
3, The information processing method according to claim 1, further comprising
[Wingdings font/0xA2] ordering, by the information processing apparatus, predetermined food and beverages in a case where it is determined that providing food and beverages to the user is necessary
(Morehead at least ¶ 21-25 28-30 34)

CLAIM 4 13
4, The information processing method according to claim 1, further comprising:
[Wingdings font/0xA2] notifying, by the information processing apparatus, information to indicate food and beverages that the user is enable to order in a case where it is determined that providing food and beverages to the user is necessary
[Wingdings font/0xA2] ordering, by the information processing apparatus, the food and beverages notified to the user in a case where information to enable an order is received from the user
(Morehead at least ¶ 21-25 28-30 34)

CLAIM 5 15
5. The information processing method according to claim 3, further comprising
[Wingdings font/0xA2] determining, by the information processing apparatus, the predetermined food and beverages based on the current time in a case where it is determined that providing food and beverages to the user is necessary
Xiong at least ¶ 69
Motivation to combine same as in claim 1

CLAIM 6 16 
6. The information processing method according to claim 1, further comprising:
[Wingdings font/0xA2] detecting, by the information processing apparatus, information to indicate an operation to start viewing a video, as the information to indicate a start of use of digital content
[Wingdings font/0xA2] acquiring, by the information processing apparatus, information to indicate reproduction time of the video, as the information to indicate a period of use of digital content
(Morehead at least ¶ 21-25 28-30 34)
NOT EXPLICIT in Morehead is period of content
But 
Xiong US20150088671 provides entertainment as a function of wait time for food delivery (obviously the flip side of Morehead and the claim, period of content use).  In both, time for content and time to eat are synched. It would have been obvious to combine Morehead and Xiong with the predictable result of deliver food to viewer based on period of use.

CLAIM 7 
7, The information processing method according to claim 1, further comprising:
[Wingdings font/0xA2] detecting, by the information processing apparatus, information to indicate an operation to start play of a video game, as the information to indicate a start of use of digital content
[Wingdings font/0xA2] acquiring, by the information processing apparatus, information to indicate a play time of the video game of the user, as the information to indicate a period of use of digital content
(Morehead at least ¶ 21-25 28-30 34)
NOT EXPLICIT in Morehead is period of content
But 
Xiong US20150088671 provides entertainment as a function of wait time for food delivery (obviously the flip side of Morehead and the claim, period of content use).  In both, time for content and time to eat are synched. It would have been obvious to combine Morehead and Xiong with the predictable result of deliver food to viewer based on period of use.

CLAIM 8 17
8. The information processing method according to claim 1, further comprising:
[Wingdings font/0xA2] detecting, by the information processing apparatus, information to indicate an operation to start browsing websites, as the information to indicate a start of use of digital content
[Wingdings font/0xA2] acquiring, by the information processing apparatus, information to indicate a time of browsing of the user, as the information to indicate a period of use of digital content
(Morehead at least ¶ 21-25 28-30 34)
NOT EXPLICIT in Morehead is browse
Xiong shows waiting, media browsing Fig 4.
and
Xiong generalizes ¶ 90; you can synch the time for this and the time for delivery of some consumer good (wouldn’t even need to be food). The predictable result is enjoy complements at the same time (pizza and movie being only one example).

Therefore the predictable result in the Morehead Xiong combination is to synch browsing with ordering food.

CLAIM 9 18 20
9. The information processing method according to claim 1, wherein the determining is include
[Wingdings font/0xA2] determining, by the information processing apparatus, that providing food and beverages to the user is necessary in a case where the period of use is longer than a threshold and the current time is outside a predetermined time period

Xiong already discusses synching delivering something (entertainment) synched with food time window ¶ 4 14, and this depends on a waiting period. Xiong dicusses content based on max wait time ¶ 8-114 40. Xiong ¶ 43 69 says don’t show one genre during one time period. Conversely, a different genre can be shown outside another time period. Therefore the predictable result of combining Morehead Xiong is determining food to user necessary if period of use is longer than a threshold and current time is outside a predetermined time period

CONCLUSION
Pertinent prior at cited but not relied upon
US 20070039024

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154. The examiner can normally be reached M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BREFFNI BAGGOT
Primary Examiner
Art Unit 3681



/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681